PER CURIAM.
The appellant, defendant below, appeals the summary denial of his petition for relief filed pursuant to Criminal Procedure Rule No. One, F.S.A. ch. 924 Appendix.
In its brief, the appellee candidly admits that it might appear from the record and the allegations of the petition that the appellant had been denied due process and that a full evidentiary hearing probably is required in the cause.
*867After a review of the record we are convinced that justice can only be done by reversing and remanding this matter to the trial court so that a full evidentiary hearing can be had to determine the validity of the allegations in the appellant’s petition.
Reversed and remanded.